IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,181-02


                         IN RE STEVEN DWAYNE TAYLOR, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 22,247-2014 IN THE 402ND DISTRICT COURT
                               FROM WOOD COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he mailed an application for a writ of habeas corpus

to be filed in the 402nd District Court of Wood County, and that it was returned to him because a writ

had already been filed in this cause number.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Wood

County, is ordered to file a response addressing Relator’s claim, or stating that Relator has not

attempted to file an application for a writ of habeas corpus in Wood County since the “A” writ,

which was file stamped in Wood County on July 5, 2017, and denied without written order by this
                                                                                                  2

Court on August 9, 2017. Ex parte Taylor, No. WR-87,181-01 (Tex. Crim. App. Aug. 9, 2017).

“The district clerk of the county of conviction shall accept and file all Code of Criminal Procedure

article 11.07 applications.” TEX . R. APP . P. 73.4(a). Should the response stipulate that writ

applications have been returned to Relator without being filed, Respondent shall state the date

application was received, specify what actions were taken, and provide her legal rationale, if any.

This application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: August 21, 2019
Do not publish